DETAILED ACTION
Status of Application
The amendments and response filed 13 July 2021 are acknowledged and have considered in their entirety.  Claims 2-8, 11-12 are cancelled; claims 22-29 are new.  Thus, claims 1, 9-10 and 13-29 are pending and subject to examination on the merits.

Withdrawal of Previous Objections/Rejections
The objection to claim 8 is withdrawn in view of the cancellation of said claim.
The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to recite a comparative.
The rejection of claims 3-4 under 35 U.S.C. 112(d) is withdrawn in view of the cancellation of said claim.
The rejection of claims 1-6, 8-12, 14-21 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Kaasgaard et al. (WO 2013/001078 – cited on IDS) is withdrawn as modifications in positions 1, 280 and 391 are not taught in addition to the G109A substitution.
The rejection of claims 1-6, 8-12, 14-21 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Bisgard-Frantzen et al. (WO 96/23873 – cited on IDS; hereafter Frantzen) is withdrawn as modifications in positions 1, 280 and 109 are not taught in addition to the 391 substitution.
The rejection of claims 1-6, 8-12, 14-21 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Jackson et al. (EP 2540825 – cited previuosly) is withdrawn as 
The rejection of claims 1-6, 8-21 under 35 U.S.C. 102(a)(2) as being anticipated by Andersen et al. (US 2017/0121695 – cited previously) is withdrawn as the specific  combination of substitutions is not taught. 

New Objections
Claim 13 and 23-29 are objected to because of the following informalities:  each rely upon SEQ ID NO: 2 for specific substitutions such as N280S and E391A.  However, SEQ ID NO: 2 does not have an Asn280 but rather a Thr280.  Likewise, it does not have a Glu391 but rather Arg391.  Appropriate corrections are required.

Maintained Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10, 13-14 and 16-29 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Andersen et al. (WO 2016/180748 – cited previously).
Andersen et al. teach:
Regarding claims 1, 10, 14, 16-22, 24-29 an alpha-amylase of Bacillus sp. of SEQ ID NO: 7 which 97.9% identity to instant SEQ ID NO: 2 – see below.

SEQ ID NO: 2 vs SEQ ID NO: 7 of ‘695
                          GenCore version 6.4.1
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         September 15, 2021, 12:36:39 ; Search time 1 Seconds
                                           (without alignments)
                                           0.234 Million cell updates/sec

Title:          US-16-482-741A-2
Perfect score:  2705
Sequence:       1 HHNGTNGTMMQYFEWHLPND..........ADGWANFSVNKGSVSIWVKR 483

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 485 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-15-317-823-7.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    2647   97.9    485  1  US-15-317-823-7            Sequence 7, Appli


                                    ALIGNMENTS


RESULT 1
US-15-317-823-7

  Query Match             97.9%;  Score 2647;  DB 1;  Length 485;
  Best Local Similarity   98.1%;  
  Matches  476;  Conservative    2;  Mismatches    5;  Indels    2;  Gaps    1;



Qy          1 HHNGTNGTMMQYFEWHLPNDGNHWNRLRDDASNLRNRGITAIWIPPAWKGTSQNDVGYGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HHNGTNGTMMQYFEWHLPNDGNHWNRLRDDASNLRNRGITAIWIPPAWKGTSQNDVGYGA 60

Qy         61 YDLYDLGEFNQKGTVRTKYGTRSQLESAIHALKNNGVQVYGDVVMNHKGGADATENVLAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDLYDLGEFNQKGTVRTKYGTRSQLESAIHALKNNGVQVYGDVVMNHKGGADATENVLAV 120

Qy        121 EVNPNNRNQEISGDYTIEAYTKFDFPGRGNTYSDFKWRWYHFDGVDWDQSRQFQNRIYKF 180
              |||||||||||||||||||:||||||||||||||||||||||||||||||||||||||||
Db        121 EVNPNNRNQEISGDYTIEAWTKFDFPGRGNTYSDFKWRWYHFDGVDWDQSRQFQNRIYKF 180

Qy        181 R--GKAWDWEVDSEFGNYDYLMYADYDMDHPEVVNELRRWGEWYTNTLNLDGFRIDAVKH 238
              |  ||||||||||| |||||||||| ||||||||||||||||||||||||||||||||||
Db        181 RGDGKAWDWEVDSENGNYDYLMYADVDMDHPEVVNELRRWGEWYTNTLNLDGFRIDAVKH 240

Qy        239 IKFSFTRDWLTHVRNATGKGMFAVAEFWKNDLGALENYLNKTNWNHSVFDVPLHYNLYNA 298
              ||:|||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db        241 IKYSFTRDWLTHVRNATGKEMFAVAEFWKNDLGALENYLNKTNWNHSVFDVPLHYNLYNA 300

Qy        299 SNSRGNYDMAKLLNGTVVQKHPMHAVTFVDNHDSQPGESLESFVQEWFKPLAYALILTRE 358
              ||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SNSGGNYDMAKLLNGTVVQKHPMHAVTFVDNHDSQPGESLESFVQEWFKPLAYALILTRE 360

Qy        359 QGYPSVFYGDYYGIPTHSVPAMKAKIDPILEARQNFAYGTQHDYFDHHNIIGWTREGNTT 418
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QGYPSVFYGDYYGIPTHSVPAMKAKIDPILEARQNFAYGTQHDYFDHHNIIGWTREGNTT 420

Qy        419 HPNSGLATIMSDGPGGEKWMYVGQNKAGQVWHDITGNKPGTVTINADGWANFSVNKGSVS 478
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db        421 HPNSGLATIMSDGPGGEKWMYVGQNKAGQVWHDITGNKPGTVTINADGWANFSVNGGSVS 480

Qy        479 IWVKR 483
              |||||
Db        481 IWVKR 485

	Regarding claim 13 and 23, the elected species as H1*+G109A+N280S+E391A, noting the claim is “comprising” and the positions are corresponding, there are multiple specific substitutions comprising the elected species with Andersen et al., for example, in claim 17 (p. 323), as one example, 
H1*+N54S+V56T+G109A+A174S+G182*+D183*+N195F+V206L+S280W/L/T/A+K391A+G476K. (See additional ones such as in claim 18, p. 353),
Alternatively, as taught in claim 15, 
H1*+N54S+V56T+R87S+G109A+A174S+G182*+D183*+N195F+V206L+K391 A+G476K
it is noted that the position in 280 is already an S, and when said position is not changed, it would necessarily meet the limitations of an S at corresponding position 280; that is H1*+N54S+V56T+R87S+G109A+A174S+G182*+D183*+N195F+V206L-S280+K391A+G476K.  With regard to a K at position 391 rather than an E as in claim 13, as noted in the objection above, instant SEQ ID NO: 2 does not have an E at 391 and thus it will be interpreted that ultimately the ending amino acid, e.g. here 391A is what is deciding.
Also taught in claim 15, H1*+G7K+N54S+V56T+G109A+A174S+G182*+D183*+N195F+V206L- S280+R320A+K391A+G476K
Wherein as above, S280 is already present at position 280 (meets instant claim 23). 
Regarding claim 9, said variants have improved wash performance compared to the non-modified wild-type enzyme (See Examples).
Regarding claims 16-21, the polynucleotide encoding said variant, vectors, host cells and methods of making are taught at pp. 227-235.
 
New Rejection – Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (WO 2016/180748 – cited previously) as applied to claims 1, 9-10, 13-14 and 16-29 above, and further in view of Kaasgaard et al. (WI 2013/001078 – cited on IDS and previously).
The teachings of Andersen et al. are described above and incorporated into the instant rejection.  Andersen et al., while they do teach many different alpha-amylase from different Bacillus species can be utilized for the parent alpha-amylase, they do not teach one that comprises or consists of SEQ ID NO: 2.
Kaasgaard et al. teach a mutant of Bacillus sp. 722 having the following substitutions: W140Y+*182+*183+N195F+V206Y+Y243F+E260G+G304R+E476K (See Result #1 in SCORE, .rag file for SEQ ID NO: 2), Variant 8 (See p. 52, 56) it is taught ®”, which is an amylase enzyme – p. 58, lines 10-15.
Therefore it would have been obvious to one of skill in the art prior to the effective filing date of the claimed invention to combine the variants of Kaasgaard et al. including Variant 8 which would make it 100% identical to instant SEQ ID NO: 2 with that of those variants as taught by Andersen et al. because combining similar substitutions to obtain an even greater amylase for cleaning purposes would be desirable and it would be obvious to start with an already proven, effective and improved amylase as in Kaasgaard et al. with the aim to make it even better.  This is motivation in and of itself for one skilled in the art.  In addition, one would have a reasonable expectation of success in combining the substitutions of Kaasgaard et al. with that of Andersen et al. because both utilize similar if not the same Bacillus amylase enzymes for modification for the purpose of improving cleaning performances of said amylases.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        16 September 2021